Citation Nr: 0009178	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-01 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an increased rating for a chronic 
lumbosacral strain with limitation of motion, currently rated 
as 20 percent disabling.

3.  Entitlement to an increased rating for right eye 
epiphora, status post dacryocystorhinostomy surgery, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1976 to November 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  

The Board notes that the veteran and his representative have 
presented argument pertaining to whether there was clear and 
unmistakable error in a previous rating decision which 
assigned a noncompensable rating for the service-connected 
right eye disorder.  That issue, however, has not been 
developed or certified for appellate review.  Accordingly, 
the Board refers the matter to the RO for any appropriate 
action.  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking his current asthma to service or to a service-
connected disability.

2.  The chronic lumbosacral strain is not productive of 
severe manifestations of a lumbosacral strain such as listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
The strain also is not productive of more than moderate 
limitation of motion or more than moderate intervertebral 
disc syndrome.  

3.  The right eye epiphora, status post dacryocystorhinostomy 
surgery, does not affect the left eye.


CONCLUSIONS OF LAW

1.  The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a disability rating higher than 20 
percent for a chronic lumbosacral strain with limitation of 
motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).

3.  The criteria for a disability rating higher than 10 
percent for right eye epiphora, status post 
dacryocystorhinostomy surgery, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic Code 
6025 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Asthma.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a bronchiectasis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for a chronic low back strain with limitation of 
motion, rated as 20 percent disabling; right eye epiphora, 
status post dacryocystorhinostomy surgery, rated as 10 
percent disabling; limitation of extension of the left little 
finger, rated as noncompensably disabling; status post 
fracture left orbit, rated as noncompensably disabling; and a 
scar of the left wrist, rated as 10 percent disabling.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The veteran's service medical records do not contain any 
references to asthma.  Although there are various service 
medical records reflecting complaints of coughing and 
rhinitis, asthma was never diagnosed.  The report of a 
medical history given by the veteran in October 1988 for the 
purpose of his separation from service shows that he reported 
having shortness of breath and a chronic cough, but denied 
having asthma.  The report of a medical examination conducted 
at that time shows that clinical evaluation of the veteran's 
lungs and chest was normal.  

The veteran also did not report having asthma in his original 
claim dated in November 1988, or during a VA disability 
evaluation examination conducted in January 1989.  The 
examination report shows that his respiratory system was 
described as being normal.  A private medical treatment 
record dated in June 1989 shows that the veteran's complaints 
included having exercise induced asthma.  Following 
examination, however, the diagnoses were (1) allergic 
bronchitis; (2) allergic rhinitis; and (3) allergic 
conjunctivitis.  More recent VA outpatient medical treatment 
records show treatment for asthma, but do not contain any 
medical opinion showing that it is related to service. 

In May 1997, the RO mailed an asbestos questionnaire form to 
the veteran.  However, the veteran did not complete and 
return that form.  Subsequently, in a written statement dated 
in October 1997, the veteran indicated that while in service 
he worked on tanks and jeeps that had exhaust systems that 
were wrapped in asbestos.  He also stated that he wore 
asbestos gloves while in the military.  

During the hearing held in July 1998, the veteran testified 
that that he believed that his current asthma was related to 
service.  He stated that he had symptoms of coughing and 
choking during service, and he believed that these symptoms 
represented the onset of his current asthma.  He attributed 
the development of the disorder to exposure to asbestos 
during service.  The veteran's own opinion that his asthma is 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

In summary, the post-service medical evidence which is of 
record does not contain any medical opinion which supports 
the contention that the veteran's asthma was related to 
service, to include the claimed exposure to asbestos in 
service, or to a service-connected disability.  Accordingly, 
the Board concludes that the claim for service connection for 
asthma is not well-grounded.  Because the claim is not well-
grounded, there is no further duty on the part of the VA to 
develop evidence with respect to the claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

II.  Entitlement To An Increased Rating For A Chronic 
Lumbosacral Strain With Limitation Of Motion, Currently Rated 
As 20 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 20 percent for his low 
back.  He asserts that the disorder has gotten worse and 
causes severe pain.  The Court has held that an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Therefore, the Board finds that the veteran's allegations 
have well grounded this claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
evidence includes the veteran's service medical records, and 
post-service medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  The Board 
finds that the examination report and the treatment records 
contain all findings necessary to assess the severity of the 
veteran's service-connected low back disorder.  The Board 
further notes that the veteran had a personal hearing.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

Another potentially applicable provision is Diagnostic Code 
5393.  Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

During the hearing held in July 1998, the veteran testified 
that as many as five or six times a year he would have 
incapacitating attacks of back pain in which he would wake up 
and could not even move.  He said that he treated the problem 
with hot and cold pads and massages.  He reported that he 
also took Flexeril.  He said that he would have taken time 
off work except that the owner of the store where he worked 
was ill and the store would be closed if the veteran stayed 
home.  The veteran also described having sciatica in the 
right leg.  He said that the back problems interfered with 
his sex life, and prevented him from lifting anything heavy 
or standing at the sink and doing dishes.  

VA outpatient medical treatment records show that the veteran 
has received treatment for back pain.  For example, a VA 
record dated in July 1997 shows that the veteran reported 
having back pain due to a motor vehicle accident in the army.  
He said that it was now chronic, and he was using Motrin with 
relief.  X-rays reportedly were negative.  It was indicated 
that he probably had a soft tissue injury.  On examination, 
the back was tender on the paraspinal muscles on the right.  
There was spasm, but straight leg raising was negative.  The 
diagnosis was low back pain, chronic.   

The report of an examination of the veteran's spine conducted 
by the VA in June 1997 shows that the veteran reported that 
he began having low back pain following an accident in which 
his jeep overturned.  He said that he had increasing pain in 
recent years, and that he now had pain of variable intensity 
on the right side of his lower back.  On some days it was 
absent, and on other days it was moderate.  He said that it 
was mild on the day of the examination.  It was relieved by 
Motrin.  He had not required surgery.  He used to work 
repairing computers, but said that he could not pick up 
computers and now worked in a car wash because it was easier 
on his back.  There was no history of bowel or bladder 
incontinence.  He said that the pain sometimes shoots down 
the right leg to the calf.  

On examination, the veteran was a well developed, well 
nourished adult male in no acute distress.  The back had a 
normal lordotic curve.  There were no paravertebral spasms.  
Straight leg raising was negative on the right to 80 degrees.  
On the left, straight leg raising elicited localized back 
pain at 30 degrees.  The range of motion was anterior flexion 
to 85 degrees, posterior extension to 20 degrees, lateral 
flexion to 36 degrees bilaterally, and lateral rotation to 32 
degrees bilaterally without guarding.  Neurological 
examination revealed that deep tendon reflexes were 2+ and 
symmetric in the knees and ankles.  Strength and sensation 
were intact.  The pertinent diagnosis was lumbar strain.  

An x-ray of the lumbosacral spine taken in connection with 
the examination was interpreted as being negative for 
abnormalities.  It was noted that the lumbar vertebrae were 
normal in configuration and alignment with no evidence of 
recent bony injury or other defect.  The disc spaces, neural 
foramina, and vertebral appendages were unremarkable.  There 
was no degenerative joint disease and no degenerative disc 
disease.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for the currently 
assigned 20 percent disability rating under Diagnostic Code 
5295.  With respect to the evidence of muscle spasm, the 
Board notes that muscle spasm is the type of symptom 
contemplated under the currently assigned 20 percent rating.  
The evidence shows that the lumbar strain is not productive 
of severe manifestations such as listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Neither listing of the 
spine nor a positive Goldthwait's sign is reported in any of 
the medical evidence.  The veteran has reported that he 
sometimes has some limitation of range of forward bending of 
the low back, but the evidence shows that it is not to a 
marked degree with objectively supported pathology.  There is 
also no evidence of loss of lateral motion with degenerative 
changes and narrowing of the joint space, and abnormal 
mobility on forced motion is not noted in any of the medical 
evidence.  Thus, the findings do not demonstrate the presence 
of a severe lumbosacral strain.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for spondylolisthesis of the lumbar spine 
under Diagnostic Code 5295 are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  There 
is no credible evidence of severe limitation of motion.  The 
examination in July 1997 shows only very slight limitation of 
motion.  Therefore, a higher rating based on limitation of 
motion under Diagnostic Code 5292 is not warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and claims that the pain radiates from his spine into 
his right lower extremity, there is no evidence of chronic 
neurological involvement of such severity that a higher 
evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rate intervertebral disc syndrome.  
The VA examination and treatment records have consistently 
demonstrated that the veteran has few, if any, significant 
neurological findings.  The Board also notes that the 
evidence does not reflect the existence of lower extremity 
neurological deficits such as drop foot which might warrant a 
separate compensable rating.  See Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994).  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability, as there 
currently is no objective evidence (i.e., "adequate 
pathology") supporting the veteran's subjective complaints 
so as to provide a basis for assigning an increased rating 
pursuant to 38 C.F.R. § 4.40.  Characteristic pain on motion, 
of course, is contemplated under Diagnostic Code 5295 even at 
the 10 percent level and, as discussed, the current record 
provides no sound clinical basis to support an evaluation for 
complaints of radiating or sciatic pain under Diagnostic Code 
5293.  The Board also notes that the medical evidence does 
not reflect that the veteran has weakened movement, excess 
fatigability, incoordination, or corroborated flare-ups.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for a lumbar strain 
are not met.

III.  Entitlement To An Increased Rating For Right Eye 
Epiphora,
 Status Post Dacryocystorhinostomy Surgery,
 Currently Rated As 10 Percent Disabling.

During the hearing held in July 1998, the veteran testified 
that during service he was hit in the eye with a very hot 
piece of metal, and that this destroyed the tear ducts in his 
right eye.   He said that as a result, he had symptoms such 
as tearing all the time.  He also reported having pain and 
blurring.  

VA outpatient medical treatment records show that the veteran 
has been treated for complaints pertaining to his service-
connected right eye disorder as well as nonservice-connected 
ocular hypertension.  For example, a VA record dated in 
August 1997 shows that the veteran had a history of trauma in 
1977 when a piece of hot metal hit the right eye and damaged 
the tear duct on the right side.  He had silicone tubing 
placed in 1977 and it came out 7 to 8 months later.  He had 
another silicone tube inserted in 1979, and it stayed in 
place for 6 or 7 months.  Since then, he complained of 
epiphora, especially in the winter time.  Following 
examination, the pertinent diagnosis was s/p trauma DCR (nl 
intubation x 2) residual epiphora.  

The report of a vision examination conducted by the VA in 
July 1997 shows that the veteran had an injury to the right 
tear duct in 1977.  He was status post DCR a year ago.  He 
now complained of epiphora of the right eye.  It was noted 
that his visual fields had always been normal.  On 
examination, the veteran's corrected vision in the right eye 
was 20/20.  There was no diplopia and no visual field 
deficit.  There was a normal dilated retinal examination.  
The punctum was closed, and there was a scar and skin folding 
located in the right eye in the corner near the nose.  The 
pertinent diagnosis was epiphora OD - closed punctum 
secondary to scarring post DCR.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6025, epiphora 
(interference with the lacrymal duct from any cause) warrants 
a 10 percent rating if the disorder is unilateral.  A 20 
percent rating is warranted if the disorder is bilateral.  
After considering all of the evidence of record, the Board 
finds that the right eye epiphora, status post 
dacryocystorhinostomy surgery, affects the right eye but does 
not affect the left eye.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for right eye epiphora, status post 
dacryocystorhinostomy surgery, are not met.

IV.  EXTRASCHEDULAR RATING

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his lumbosacral strain or his eye disorder has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  He has not recently 
been hospitalized for these disabilities.  There has been no 
evidence submitted that the veteran has time lost from work 
due to his lumbosacral strain or his eye disorder, or that he 
is unemployable due to the disabilities.  Neither the VA 
examiners nor the veteran's treating physicians have given an 
opinion as to the employability of the veteran.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

1.  Service connection for asthma is denied.

2.  An increased rating for a chronic lumbosacral strain with 
limitation of motion, currently rated as 20 percent 
disabling, is denied.

3.  An increased rating for right eye epiphora, status post 
dacryocystorhinostomy surgery, currently rated as 10 percent 
disabling, is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

